United States District Court
Violation Notice

 

CaTees Alacra: [Faris

OL

Locum Cocke [Wedgie Maarnbess

Otus| 9107681 THl4

 

 

 

 

TOL ARE CHARGED — —— FOLLOWING VIOLATION

   

LL-PL LZO02Z/PL/PO NWOS BAD

Dates aed Time of Celeron AGUS oo Sa Coe

24 /6| / wz HCH 94, 390

: ie cu Petey hy fide/T
hariedse GATE

Factusl Beaks for Chang HA ZLAAT Oo

“The RUATION OF Fob: UPKocTe) Ax?

BugweD Plat Wo fleaT OF Berd ad)
fey Paces ag
DEFENDANT INFORMATION

Low he

AMOss

 

bei

 

Tag Me

——— ISREQUIRED = | APPEARAMCE ISOPTIONAL

A #Gor Ais checked joomusl PO) # Boe 6 i checked, pou ret poy yt

pp in coil Ete ital ellaleral dus or in bu ot
racic

 

    

PAY THIS AMOUNT AT
wew.cvh mci ge

YOUR COURT DATE

Han i danke bn wee fall ee raed of dite bey Frail]

480 Tene

hy meagre cegrediee Poa! | bores ceonhaed a copy of Pik vind tio fo ret an cron OF pl |
patarame: tr meee bee Bed Paty at Pe frees rel pee retro oe on ew oe epee (dey Te teeta

 

 

 

 

 

tomo -LIHAED)
Ona Gn (MASH RAREE

"910768 1*

STATEMENT Of PROBABLE CAUSE
(For ssuanon of an ares! warmanl of summons)

{ia iad ons UPN. art while exercising my duties a= a

 

 

 

 

 

 

 

law enforcement officer in the _Feper al _ District af Regal
_See ffebAbte Caute TATE 4, 7
é
/
Zt
Pal
i
" 7

 

 

 

 

 

 

 

 

 

 

 

 

‘y

The foregoing stabenment i based upan

iceman supplies fi ma fram my follow cfficnr's cbservation

other (explain aoe
okre ore pony of porjury Tal fhe information which | hae eet both af ceed oe ee
aca ol this vidaion notion be true wend correc bo Uhr totes rf erry reer

et /oi/rez) (ee

Dabs [Pony Cifaoee's Sagnaturm

IPFONWOS BAD

   

=ACLWAA On:

aye

+ Probable cause has beer alaied for ihe eeuaemce of & wanrent

LLP

Exncuted on:

 

Date (mioniclyyyy) WG, Magistrate Judge

HADMAT © Herero. Sater rater be ieee (PAG = 9 or rie pee vei
‘CEL = Correraicced ceseie Bef CUM = Larrea ete Tee an) cre
